 Case 1:20-cv-14093-RMB Document 25 Filed 03/10/21 Page 1 of 2 PageID: 283



                    UNITED STATES DISTRICT COURT
                      DISTRICT OF NEW JERSEY
                          CAMDEN VICINAGE
________________________
                               :
JEREMY HARE,                   :
                               :    Civ. No. 20-14093 (RMB)
               Petitioner      :
                               :
       v.                      :
                               :
WARDEN ORTIZ,                  :
                               :
               Respondent      :
________________________       :


     This matter comes before the Court upon Petitioner’s letter

request for injunctive relief under Federal Rule of Civil Procedure

65, in this habeas proceeding under 28 U.S.C. § 2241. (Letter,

Dkt. No. 24.) The Court construes this letter as a request for an

expedited decision on his habeas petition. Petitioner contends

that Respondent has not completely and accurately responded to the

Court’s Order dated February 4, 2021, for Respondent to provide

additional   information.    Respondent    may   file   a   reply   to   the

allegations and arguments in Petitioner’s letter within 14 days of

the date of this Order. If, after the time expires for Respondent

to submit a reply to Plaintiff’s letter, the Court is unable to

rule on the habeas petition without holding an evidentiary hearing,

a hearing will be scheduled.

     IT IS therefore on this 10th day of March 2021,
 Case 1:20-cv-14093-RMB Document 25 Filed 03/10/21 Page 2 of 2 PageID: 284



     ORDERED that Respondent may file a reply to Petitioner’s

letter (Dkt. No. 24) within fourteen days of the date of this

Order; and it is further

     ORDERED that the Clerk shall serve a copy of this Order on

Petitioner by regular U.S. mail.

                                         s/Renée Marie Bumb
                                         RENÉE MARIE BUMB
                                         UNITED STATES DISTRICT JUDGE




                                     2
